                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 BUCKHORN ENERGY OAKS                              CV 16-141-BLG-TJC
 DISPOSAL SERVICES, LLC and
 OAKS DISPOSAL SERVICES, LLC,
                                                   ORDER
                     Plaintiffs,

 vs.

 CLEAN ENERGY HOLDING
 COMPANY, LLC, BRUCE BENTZ,
 T.J. HERRMANN, JOHN WALSH,
 SHELDON SMITH, JOHN DOES 1-
 50, and JOHN DOE ENTITIES 1-5,

                     Defendants.

       A status conference was held in this case on November 20, 2018. After

discussion and upon the agreement of the parties, IT IS HEREBY ORDERED:

    1. Defendant has provided the Plaintiffs with responses to outstanding

discovery requests. Therefore, pursuant to the agreement of the parties, Plaintiffs’

Motion to Compel (Doc. 48) is DENIED without prejudice as MOOT. If

necessary, Plaintiffs may refile the motion after they have an opportunity to

complete their review of the Defendants’ responses;

    2. On or before December 20, 2018, the parties shall file a joint status report

setting forth: (1) what effect the stay in In re: Clean Energy Fluids Systems, LLC,

U.S. Bankruptcy Court, District of North Dakota Bky. No. 16-30497 has on this
                                          1
case, and (2) to what extent the resolution of the issues in that case will be

dispositive of the issues in this case. If the parties are unable to agree upon a joint

status report addressing these issues, they may file separate reports outlining their

respective positions.

    3. On or before December 20, 2018, the parties shall file a proposed schedule

for the completion of discovery and filing pretrial motions.

       IT IS ORDERED.

       DATED this 26th day of November, 2018

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                            2
